Title: To James Madison from John Hollins, 27 November 1804 (Abstract)
From: Hollins, John
To: Madison, James


27 November 1804, Baltimore. “Perceiving by the News papers that a Minister is appointed to Madrid, may I be permitted to enquire if he will be in Washington before his departure, & if so, at what time; but if not, will you be pleased to inform me the port from which he will probably sail & the time being exceedingly anxious, that my friend Mr. Read, if practicable, might go in the same vessel. You know the cause of my anxiety on this occasion, & therefore flatter myself your goodness will excuse the liberty I have taken.”
